DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 16/266,498 filed on February 4, 2019, which is a continuation of U.S. Patent Application No. 15/483724 filed on April 10, 2017, which is a continuation of U.S. Patent Application No. 14/735,625 filed on June 10, 2015, which is a continuation of PCT/CN2014/079950 filed on June 16, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,649,546 B2 in view of Barnett et al. (US Patent Number 9,342,998 B2).
Patent ‘546 disclosed all of the claimed limitation of the independent claims 1 and 11 except for storing attribute information for the panoramic phot, wherein the attribute information includes a photo type indicating that the panoramic photo is panoramic; displaying only a part of the panoramic photo in a normal mode, wherein the normal more comprises: receiving a slide operation on the panoramic photo; and displaying another part of the panoramic phot in response to the slide operation.
	However, Barnett disclosed storing attribute information for the panoramic phot, wherein the attribute information includes a photo type indicating that the panoramic photo is panoramic (col. 8, lines 13-18, note that the metadata component 230 may generate a horizontal metadata panel 240 for the street view image 220. A horizontal metadata panel 240 may comprise a user interface element designed to store and present object metadata for a corresponding street view image 220...a horizontal metadata panel 240 may comprise a user interface element specifically designed to store and present object metadata for a corresponding street view image 220 along a horizontal axis of an electronic display); displaying only a part of the panoramic photo in a normal mode, wherein the normal more comprises: receiving a slide operation on the panoramic photo (col. 5, line 17-19, note that the presentation component 130 may provide a user interface for implementing various street view navigation techniques); and displaying another part of the panoramic phot in response to the slide operation (col. 5, lines 43-45, note that the hardware-based inputs may include rotating a mobile device about the vertical axis to see another side of a street, rotating the mobile device to slide the viewer along the street, and comparable ones).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose storing attribute information for the panoramic phot, wherein the attribute information includes a photo type indicating that the panoramic photo is panoramic; displaying only a part of the panoramic photo in a normal mode, wherein the normal more comprises: receiving a slide operation on the panoramic photo; and displaying another part of the panoramic phot in response to the slide operation. The suggestion/motivation for doing so would have been in order to acquire techniques to annotate street level images i.e. panoramic images with contextual information (abs.). Therefore, it would have been obvious to combine Patent ‘546 with Barnett to obtain the invention as specified in independent claims 1 and 11.
Dependent claims 2-7 and 10 recite similar limitation as dependent claims 2-8 of Patent ‘546. Thus, the claims are not patentabliy distinct from claims 2-8 of Patent ‘546.
Dependent claims 12-17 and 20 recite similar limitation as dependent claims 2-8 of Patent ‘546. Thus, the claims are not patentabliy distinct from claims 10-16 of Patent ‘546.
Further in view of Patent 9,621,802 B1, dependent claims 8-9 and 18-19 recite similar limitation as dependent claims 1, 10 and 11, 20 of Patent ‘802 B1 (Parent Patent). Thus, the claims are not patentability distinct from claims 1, 10, 11 and 20 of Patent ‘802.
Allowable Subject Matter
Claims 1-20 would be allowable if they overcome the obvious-type double patenting rejection. The following is an examiner’s statement for reasons for indicating allowable subject matter:
The closest prior art of record Barnett does not disclose “receiving an instruction for entering an immersive browsing mode, wherein the immersive browsing mode comprises: displaying only a first part of the panoramic photo; detecting the mobile terminal rotating in the first direction; displaying a second part of the panoramic photo in response to detecting the mobile terminal rotating in the first direction; detecting the mobile terminal rotating in a second direction; and displaying a third part of the panoramic photo in response to detecting the mobile terminal rotating in the second direction, wherein the second direction is opposite the first direction, wherein the second part of the panoramic photo is different than the first part of the panoramic photo, and wherein the third part of the panoramic photo is different than the first part of the panoramic photo.” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 11.
Dependent claims 2-10 and 12-20 would be allowable as they depend from an allowable base independent claims 1 and 11 respectively.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674